I concur in the result.
In the advertisement in question the defendant placed his "trade name" in very large type at the bottom thereof so as to appear on a casual observation as the signature and subscription thereto. When he used his real name therein he placed it in small type. By such and other devices the advertisement is calculated to deceive the public. If an action had been brought against the defendant for the penalty *Page 140 
provided by the statute and at a trial the jury had found on the evidence before us that the defendant by the advertisement so suppressed his true name and emphasized his trade name that the public were likely to be misled thereby, a judgment upon the verdict should, I believe, be upheld. I have no doubt that as a matter of fact the defendant intended by the advertisement and the devices contained therein to avoid the real purpose of the statute and continue the practice of dentistry under the trade name substantially as theretofore conducted by him. I concur in the decision about to be made herein solely because the purpose of the defendant cannot be determined as a matter of law.
HISCOCK, Ch. J., COLLIN, CUDDEBACK, HOGAN and McLAUGHLIN, JJ., concur with CARDOZO, J., and CHASE, J., concurs in result in opinion.
Judgment reversed, etc.